PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/593,008
Filing Date: 11 May 2017
Appellant(s): Larko et al.



__________________
Daniel M. Fitzgerald
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed August 25, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated February 25, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
(A) Claims 1-20 are rejected under 35 U.S.C. 101.

(2) Response to Argument
Claims 1-20
Appellant argues that claims 1-20 should not be rejected under 35 U.S.C. 101 because: the pending claims do not recite an abstract idea under Prong 1 of Step 2A of the 2019 PEG; the claims are eligible under Prong 2 of Step 2A of the 2019 PEG because they provide an improvement to technology; and the claims are directed to something “significantly more” than the abstract idea itself under Step 2B of the 2019 PEG.  However, Appellant’s arguments are unpersuasive.  Under Step 1 of the 2019 PEG, the independent claims are directed to the statutory category of a process and under Prong of 1 Step 2A, the claims under the broadest reasonable interpretation, cover: Certain Method of Organizing Human Activity; and Mental Processes.  Under the broadest reasonable interpretation, the steps of the independent claims for: receive a dispute message identifying a disputed transaction initiated by a cardholder, the dispute message including transaction data associated with the disputed transaction and dispute data, the dispute data including reasons submitted by the cardholder for the dispute; analyze the transaction data and the dispute data to identify, from among a plurality of types of disputed transactions, a type of the disputed transaction, based at least in part on one or more indicators included in the dispute data; in response to the analysis and without further support from the issuer, automatically select, one of (i) the merchant portal in response to the type of the disputed transaction being associated with direct resolution between the cardholder and the merchant, and (ii) the payment processor in response to the type of the disputed transaction not being associated with direct resolution between the cardholder and the merchant; and route, based on the selected one of the merchant portal and the payment processor, the dispute message over one of the first network and the payment processing network, considered collectively as an ordered combination are fundamental economic principles or practices.  Other than reciting the abstract idea of analyzing disputed transactions, the independent claims recite generic computer components such as “a computer system comprising: a dispute analyzer (DA) computer device comprising at least one processor in communication with a memory, a first network, and a payment processing network, wherein the payment processing network comprises a proprietary communications standard promulgated by the payment processing network for exchange of financial data between a plurality of computing devices associated with financial institutions registered with the payment processing network, and wherein the first network and the payment processing network are configured to operate independently of one another; an issuer portal in communication with a plurality of user computing devices, a first communication link connecting the issuer portal to the DA computing device, the first 1.  Also, under Prong of 1 Step 2A, the independent claims under the broadest reasonable interpretation, covers Mental Processes.  The claimed steps, considered collectively as an ordered combination are mental processes because the steps could be performed in the human mind.  Analyzing a dispute message identifying a disputed transaction to determine whether the dispute should be forwarded as a pre-chargeback dispute to a     
Appellant further states that the recitations of claim 1 are indicative of a integration into a practical application because they provide an improvement in technology by: (1) providing an improved channel for dispute-handling cardholders; and (2) conserving resources and bandwidth on the special purpose payment card interchange network2.  Appellant states that the improved communication channel is provided by the additional elements that are firmly rooted in computer technology that cannot be construed as merely part of an alleged abstract idea because the additional elements are specifically configured to convey the disputed messages to the appropriate destination3.  Appellant further states that the claimed system is a technological improvement over a phone call, email or in-person visit because the cardholder can use the same issuer portal used to view the transactions to also dispute the transaction in a dispute message which includes the supplied transaction details that does not require any further effort from the cardholder4.  Appellant’s arguments are unpersuasive because analyzing a disputed transaction to route the dispute message to either a merchant for a pre-chargeback or to a payment processor as a chargeback, is 
Appellant states that the second improvement is provided by the additional elements that are firmly rooted in computer technology because the claimed payment processing network is a special-purpose payment card interchange network which uses a proprietary communications standard for exchanging financial data between a plurality of financial institution computing devices registered with the payment processing network; and the DA computing device is specifically configured to automatically select and route the dispute message to the merchant portal rather than the payment processing network which conserves resources and bandwidth on the special-purpose payment card interchange network5.  Appellant further argues that the shift of chargeback activity from the payment processing network to the first network is not merely a zero-sum trade-off because the payment processing network is a special purpose, proprietary, closed payment card interchange network6.  Appellant’s arguments are not persuasive, because while diverting a portion of the disputes to a separate communication channel may improve the bandwidth and speed of the payment processing network, it would have the opposite effect on the separate  “a computer system comprising: a dispute analyzer (DA) computer device comprising at least one processor in communication with a memory, a first network, and a payment processing network, wherein the payment processing network comprises a proprietary communications standard promulgated by the payment processing network for exchange of financial data between a plurality of computing devices associated with financial institutions registered with the payment processing network, and wherein the first network and the payment processing network are configured to operate independently of one another; an issuer portal in communication with a plurality of user computing devices, a first communication link connecting the issuer portal to the DA computing device, the first communication link implemented over the first network, a merchant portal associated with a merchant, a second communication link connecting the merchant portal to the DA computing device, the second communication link implemented over the first network, a third communication link connecting the DA computing device to a payment processor,  the third communication link implemented via the payment processing network, a network, and a non-transitory computer-readable medium that includes computer-executable instructions executed by a DA computing device” are recited at a high level of generality such that it amounts to no more than mere instructions to apply the exception using 
The Appellant further argues that under Step 2B of the 2019 PEG, the claimed unconventional functionality provides “significantly more” than the idea itself based on BASCOM7.  To support this assertion, the Applicant argues that similar to BASCOM, the Applicant’s claim 1 recites “significantly more” because it contravenes the conventional arrangement of functions for electronically processing chargebacks using a legacy payment network by diverting certain types of dispute messages to a separate routing path over the first network8.  Appellant’s argument is unpersuasive because the claims here are not like those the Court found patent eligible in BASCOM, in which the inventive concept was the unconventional arrangement of the installation of a filtering tool at a specific location, remote from the end-users, with customizable filtering features specific to each end user, which permitted the filtering tool to have both the benefits of a filter on a local computer and the benefits of a filter on the [Internet Service Provider] server and was not conventional or generic, instead, the patent claimed and explained how a particular arrangement of elements was “a technical improvement over prior art ways of filtering such content.” (BASCOM, 827 F.3d at 1345.).  In the instant 
 


(3) Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/PAUL S SCHWARZENBERG/Examiner, Art Unit 3695                                                                                                                                                                                                        

Conferees:
/RYAN D DONLON/Supervisory Patent Examiner, Art Unit 3695      
                                                                                                                                                                                                  /Mike Anderson/Supervisory Patent Examiner, Art Unit 3698                                                                                                                                                                                                        



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 A plain reading of Figures 1-5, and associated descriptions in at least: para. 0035 of the specification stating “methods and systems described herein may be implemented using computer programming or engineering techniques including computer software, firmware, hardware or any combination or subset thereof”, para. 0036 of the specification stating “a computer program is provided, and the program is embodied on a computer readable medium…the system is executed on a single computer system…the system is being run in a Windows environment...the system is run on a mainframe environment and UNIX server environment…the system includes multiple components distributed among a plurality of computing devices…components may be in the form of computer-executable instruction embodied in a computer-readable medium”, and paras. 0062-0066 stating “DA computing device 516 includes a processor 504 for executing instructions...processor 504 may include one or more processing units...storage device 510 is any computer-operated hardware suitable for storing and/or retrieving data”, reveals that generic processors may be used to execute the claimed steps.  
        2 See second paragraph of page 9 of the Appeal Brief filed August 25, 2021.
        3 See third paragraph of page 9 of the Appeal Brief filed August 25, 2021.
        4 See second paragraph of page 10 of the Appeal Brief filed August 25, 2021.
        5 See second paragraph of page 11 and the first paragraph of page 12 of the Appeal brief filed August 25, 2001.
        6 See second paragraph of page 12 of the Appeal brief filed August 25, 2001.
        7 See third, fourth, and fifth paragraphs of page 13 of the Appeal brief filed August 25, 2001.
        8 See second and third paragraphs of page 14 of the Appeal brief filed August 25, 2001